      Case 2:19-cv-00152-GMS Document 17 Filed 03/05/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   David L Kurtz, et al.,                         No. CV-19-00152-PHX-GMS
10                 Plaintiffs,                      ORDER
11   v.
12   Goodyear Tire & Rubber Company,
13                 Defendant.
14
15
16         IT IS HEREBY ORDERED granting the Stipulation for Extension (Doc. 16).
17   Plaintiffs shall have an extension to and including April 15, 2019 in which to file a
18   response to the pending Motion to Dismiss (Doc. 15).
19         Dated this 5th day of March, 2019.
20
21
22
23
24
25
26
27
28
